EXHIBIT 1
Diesel Barbershop, LLC v. State Farm Lloyds, Slip Copy (2020)




                  2020 WL 4724305                                                FACTUAL BACKGROUND
    Only the Westlaw citation is currently available.
           United States District Court, W.D.                    On February 11, 2020, the World Health Organization
             Texas, San Antonio Division.                        identified the 2019 Coronavirus (“COVID-19”) as a disease.
                                                                 Since then, COVID-19 has spread across the world, and
     DIESEL BARBERSHOP, LLC; Wilderness                          health organizations, including the Center for Disease Control
   Oaks Cutters, LLC; Diesel Barbershop Bandera                  (“CDC”), characterize COVID-19 as a global pandemic. (See
   Oaks, LLC; Diesel Barbershop Dominion, LLC;                   Dkt. # 8.) The outbreak in the United States is a rapidly
     Diesel Barbershop Alamo Ranch, LLC; and                     evolving situation, and the state of Texas saw an exponential
   Henley's Gentlemen's Grooming, LLC, Plaintiffs,               increase in COVID-19 cases. To stop “community spread”
                                                                 of COVID-19, state and local governments have issued
                         v.
                                                                 executive orders that limit the opening of certain businesses
        STATE FARM LLOYDS, Defendant.
                                                                 and require social distancing. Bexar County Judge Nelson
                  No. 5:20–CV–461–DAE                            Wolff and Texas Governor Greg Abbott have issued executive
                            |                                    orders throughout this crisis, and below are the relevant orders
                   Signed 08/13/2020                             (the “Orders”) for the purposes of this case.

Attorneys and Law Firms

Shannon E. Loyd, Loyd Law Firm, PLLC, San Antonio, TX,                            a. The Bexar County Orders
for Plaintiffs.
                                                                 County Judge Wolff issued multiple executive orders
W. Neil Rambin, Susan Elizabeth Egeland, Faegre Drinker          pertaining to the “state of local disaster ... due to imminent
Biddle & Reath, LLP, Dallas, TX, for Defendant.                  threat arising from COVID-19.” (Dkt. # 8, Exh. B.) On March
                                                                 23, 2020, County Judge Wolff issued an order requiring
                                                                 “all businesses operating within Bexar County” save for
                                                                 those “exempted” to “cease all activities” at any business
          ORDER GRANTING DEFENDANT'S
                                                                 located in Bexar County from March 24, 2020 until April
              MOTION TO DISMISS
                                                                 9, 2020. (Id.) The order defines exempted businesses as
David Alan Ezra, Senior United States District Judge             those pertaining to: (a) healthcare services, (b) government
                                                                 functions, (c) education and research, (d) infrastructure,
 *1 Before the Court is a Motion to Dismiss filed by             development, operation and construction, (e) transportation,
State Farm Lloyds (“Defendant” or “State Farm”) on May           (f) IT services, (g) food, household staples, and retail,
8, 2020. (Dkt. # 9.) Plaintiffs Diesel Barbershop, LLC;          (h) services to economically disadvantaged populations,
Wilderness Oak Cutters, LLC; Diesel Barbershop Bandera           (i) services necessary to maintain residences or support
Oaks, LLC; Diesel Barbershop Dominion, LLC; Diesel               exempt businesses, (j) news media, (k) financial institutions
Barbershop Alamo Ranch, LLC; and Henley's Gentlemen's            and insurance services, (l) childcare services, (m) worship
Grooming, LLC (collectively “Plaintiffs”) responded on May       services, (n) funeral services, and (o) CISA sectors. (Id.)
22, 2020 (Dkt. # 14), and Defendant filed a reply on May 29,     County Judge Wolff notes that he is authorized “to take
2020 (Dkt. # 17). The Court presided over a virtual hearing on   such actions as are necessary in order to protect the health,
July 29, 2020, during which Shannon Loyd, Esq., represented      safety, and welfare of the citizens of Bexar County” and “has
Plaintiffs and Neil Rambin, Esq. and Susan Egeland, Esq.         determined that extraordinary emergency measures must be
represented Defendant. After careful consideration of the        taken to mitigate the effects of this public health emergency
memorandum filed in support of and against the motion            and to facilitate a cooperative response” in line with Governor
and after hearing arguments from counsel, the Court—for          Abbott's “declaration of public health disaster.” (Id.)
the reasons that follow—GRANTS Defendant's Motion to
Dismiss.                                                          *2 In a supplemental executive order dated April 17,
                                                                 2020, County Judge Wolff emphasizes that “the continued
                                                                 spread of COVID-19 by pre- and asymptomatic individuals



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            1
Diesel Barbershop, LLC v. State Farm Lloyds, Slip Copy (2020)


is a significant concern in Bexar County and on April 3,
2020, the [CDC] recommended cloth face coverings be worn         (Dkt. # 8, Exh. C.)
by the general public to slow the spread of COVID-19
and implementing this measure would assist in reducing
the transmission of COVID-19 in San Antonio and Bexar                           c. Plaintiffs’ Insurance Policies
County.” (Id.) The goal of the supplemental order was to
“reduce the spread of COVID-19 in and around Bexar               Plaintiffs run barbershop businesses; a type of business
County” and to “continue to protect the health and safety        deemed non-exempt and non-essential under the Orders.
of the community and address developing and the rapidly          (Dkt. # 8.) State Farm issued insurance policies (the
changing circumstances when presented by the current public      “Policies”) 1 to Plaintiffs regarding the insured properties (the
health emergency.” (Id.)                                         “Properties”) that are subject of this dispute. (See Dkt. # 9,
                                                                 Exhs. A-1–A-6.)


                b. The State of Texas Order                      1       Defendant attaches each Plaintiff's policy and
                                                                         endorsement to the policy to the motion to dismiss.
On March 31, 2020, Texas Governor Greg Abbott signed an                  (See Dkt. # 9, Exhs. A-1–A-6.) Defendant asserts
executive order closing all “non-essential” businesses from              that “the relevant provisions of the policies are
April 2, 2020 until April 30, 2020. (Dkt. # 8, Exh. C.)                  identical” (Dkt. # 9), and thus this Court shall
Governor Abbott's order provides the following:                          cite the policies together without analyzing each
                                                                         Plaintiff's policy separately.
  NOW, THEREFORE, I, Greg Abbott, Governor of Texas,
  by virtue of the power and authority vested in me by the       The Policies state, in relevant part, the following:
  Constitution and laws of the State of Texas, do hereby order
  the following on a statewide basis effective 12:01 a.m.
  on April 2, 2020, and continuing through April 30, 2020,                    When a Limit Of Insurance is shown
  subject to extension based on the status of COVID-19 in                     in the Declarations for that type of
  Texas and the recommendations of the CDC and the White                      property as described under Coverage
  House Coronavirus Task Force:                                               A – Buildings, Coverage B – Business
                                                                              Personal Property, or both, we will
    In accordance with guidance from DSHS Commissioner
                                                                              pay for accidental direct physical
    Dr. Hellerstedt, and to achieve the goals established by
                                                                              loss to that Covered Property at the
    the President to reduce the spread of COVID-19, every
                                                                              premises described in the Declarations
    person in Texas shall, except where necessary to provide
                                                                              caused by any loss as described under
    or obtain essential services, minimize social gatherings
                                                                              SECTION I — COVERED CAUSES
    and minimize in-person contact with people who are not
                                                                              OF LOSS.
    in the same household.

    “Essential services” shall consist of everything listed
    by the U.S. Department of Homeland Security in               (Id.) The Policies note in Section I–Covered Causes of Loss
    its Guidance on the Essential Critical Infrastructure        that State Farm will “insure for accidental direct physical
    Workforce, Version 2.0, plus religious services....          loss to Covered Property” unless the loss is excluded under
                                                                 Section I–Exclusions or limited in the Property Subject to
    In accordance with the Guidelines from the President         Limitations provision. (Id.) The Policies further contain a
    and the CDC, people shall avoid eating or drinking           “Fungi, Virus, or Bacteria” exclusion (the “Virus Exclusion”),
    at bars, restaurants, and food courts, or visiting gyms,     which contains lead-in language and states the following:
    massage establishments, tattoo studios, piercing studios,
    or cosmetology salons; provided, however, that the use           *3 1. We do not insure under any coverage for any loss
    of drive-thru, pickup, or delivery options for food and           which would not have occurred in the absence of one or
    drinks is allowed and highly encouraged throughout the            more of the following excluded events. We do not insure
    limited duration of this executive order.                         for such loss regardless of: (a) the cause of the excluded



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
Diesel Barbershop, LLC v. State Farm Lloyds, Slip Copy (2020)


     event; or (b) other causes of the loss; or (c) whether       filed a claim with State Farm seeking coverage for business
     other causes acted concurrently or in any sequence with      interruption to the Properties pursuant to the Policies in
     the excluded event to produce the loss; or (d) whether       March 2020. (Id.) Without seeking additional documentation
     the event occurs suddenly or gradually, involves isolated    or information, and without further investigation, State Farm
     or widespread damage, arises from natural or external        denied Plaintiffs’ claims. (Dkt. # 8, Exh. D.) In the denial
     forces, or occurs as a result of any combination of these:   letter, State Farm asserted that Plaintiffs’ claims are not
                                                                  covered as the “policy specifically excludes loss caused by
     ...                                                          enforcement of ordinance or law, virus, and consequential
                                                                  losses.” (Id.) State Farm argued that there is a requirement
     j. Fungi, Virus Or Bacteria
                                                                  “that there be physical damage, within one mile of the
     ...                                                          described property” and “that the damage be the result of a
                                                                  Covered Cause of Loss” which, State Farm asserted, a “virus
           (2) Virus, bacteria or other microorganism that        is not.” (Id.)
           induces or is capable of inducing physical distress,
           illness or disease.                                    Plaintiffs sued State Farm in state court on April 8, 2020,
                                                                  after State Farm denied Plaintiffs coverage. (Dkt. # 1, Exh.
(Id.) The Policies also contain an endorsement modifying the      C.) Defendant timely removed the action to this Court on
businessowners coverage form, including a Civil Authority         April 13, 2020. (Dkt. # 1.) In their second amended complaint,
provision which states in relevant part:
                                                                  Plaintiffs bring claims of breach of contract, noncompliance
                                                                  with the Texas Insurance Code, and breach of the duty of
  When a Covered Cause of Loss causes damage to property
                                                                  good faith and fair dealing. (Dkt. # 8.) Attached to Plaintiffs’
  other than property at the described premises, we will pay
                                                                  second amended complaint are the Policies, Orders, and State
  for the actual “Loss of Income” you sustain and necessary
                                                                  Farm's letter denying coverage.
  “Extra Expense” caused by action of civil authority that
  prohibits access to the described premises, provided that
                                                                  On May 8, 2020, State Farm filed a motion to dismiss for
  both of the following apply:
                                                                  failure to state a claim. (Dkt. # 9.) The Court granted the
     1. Access to the area immediately surrounding the            parties’ joint motion to stay discovery pending a ruling on the
     damaged property is prohibited by civil authority as a       motion to dismiss on May 18, 2020. (Dkt. # 12.) Plaintiffs
     result of the damage, and the described premises are         responded to the motion to dismiss on May 22, 2020 (Dkt. #
     within that area but are not more than one mile from the     14), and a week later, Defendant filed its reply (Dkt. # 17).
     damaged property; and                                        Defendant filed a notice of supplemental authority on July 14,
                                                                  2020 (Dkt. # 21), and Plaintiffs filed a notice of supplemental
     2. The action of civil authority is taken in response        authority on July 28, 2020 (Dkt. # 22). The Court held a
     to dangerous physical conditions resulting from the          virtual hearing on this matter on July 29, 2020. Defendant
     damage or continuation of the Covered Cause Of Loss          filed an additional notice of supplemental authority on August
     that caused the damage, or the action is taken to enable a   7, 2020 (Dkt. # 25), and Plaintiffs filed another notice of
     civil authority to have unimpeded access to the damaged      supplemental authority on August 12, 2020 (Dkt. # 27).
     property.                                                    Defendant filed its third notice of supplemental authority on
                                                                  August 13, 2020 (Dkt. # 28), notifying the Court of the United
(Id.) There are various other exclusions within the Policies
                                                                  States Judicial Panel on Multidistrict Litigation's decision to
including for example, the “Ordinance or Law,” the “Acts or
                                                                  deny the creation of an industry-wide multidistrict litigation.
Decisions” and the “Consequential Loss” exclusions. (Dkt. #
                                                                  (Id., Exh. A.)
9.)



                                                                  TEXAS CONTRACT-INTERPRETATION STANDARDS
                   PROCEDURAL HISTORY
                                                                   *4 “Insurance policies are contracts and are governed
Plaintiffs assert that due to the COVID-19 outbreak and the
                                                                  by the principles of interpretation applicable to contracts.”
Orders, Plaintiffs “have sustained and will sustain covered
                                                                  Amica Mut. Ins. Co. v. Moak, 55 F.3d 1093, 1095 (5th
losses” under the terms of the Policies. (Dkt. # 8.) Plaintiffs


                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          3
Diesel Barbershop, LLC v. State Farm Lloyds, Slip Copy (2020)


Cir. 1995). Under Texas contract-interpretation standards, the      need not “accept as true a legal conclusion couched as a
“paramount rule is that courts enforce unambiguous policies
                                                                    factual allegation.” Iqbal, 556 U.S. at 678. Furthermore, in
as written” such that court must “honor plain language,
                                                                    assessing a motion to dismiss under Rule 12(b)(6), a court's
reviewing policies as drafted, not revising them as desired.”
                                                                    review is generally limited to the complaint, documents
Pan Am Equities, Inc. v. Lexington Ins. Co., 959 F.3d 671,
                                                                    attached to the complaint, and any documents attached to the
674 (5th Cir. 2020). Importantly, an “ambiguity” is “more
                                                                    motion to dismiss that are referred to in the complaint and
than lack of clarity”; a court should find an insurance contract
ambiguous only if “giving effect to all provisions, its language    are central to the plaintiff's claims. Tellabs, Inc. v. Makor
is subject to two or more reasonable interpretations.” Id.          Issues & Rights, Ltd., 551 U.S. 308, 322 (2007); see also
(internal quotation marks and citation omitted). To determine          Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594
ambiguity, which is a question of law, a court must “examine        F.3d 383, 387 (5th Cir. 2010).
the entire contract in order to harmonize and give effect to
all provisions so that none will be meaningless.” Id. (internal
quotation marks and citation omitted); see also         Provident                           DISCUSSION
Life & Acc. Ins. Co. v. Knott, 128 S.W.3d 211, 216 (Tex.
2003) (“In interpreting these insurance policies as any other       State Farm argues that for business income coverage to apply,
contract, we must read all parts of each policy together and        the Policies explicitly require (1) an accidental direct physical
exercise caution not to isolate particular sections or provisions   loss to the insured property and (2) that the loss is not
                                                                    excluded. (Dkt. # 9.) Defendant asserts that Plaintiffs fail
from the contract as a whole.”); State Farm Lloyds v. Page,
                                                                    to properly plead direct physical loss to the Properties as
315 S.W.3d 525, 527 (Tex. 2010) (“The fact that the parties
                                                                    Plaintiffs argue that the Orders are the reason for the business
may disagree about the policy's meaning does not create an
                                                                    interruption claim and fail to show that the Properties have
ambiguity.” (citations and internal quotation marks omitted)).
                                                                    been tangibly “damaged” per se. (Dkts. ## 9, 17.) Defendant
“The goal in interpreting ... [language within the contract]
                                                                    also argues that regardless, Plaintiffs fail to overcome the
is to ascertain the true intentions of the parties as expressed
                                                                    Virus Exclusion hurdle that is unambiguously within the
in the writing itself.”   Richards v. State Farm Lloyds, No.        Policies and was added to these Policies in response to the
19-0802, 2020 WL 1313782, at *5 (Tex. Mar. 20, 2020)                SARS pandemic in the early 2000s. (Id.)
(citation and internal quotation marks omitted).
                                                                     *5 In response, Plaintiffs assert that the language in the
                                                                    Policies does not require a tangible and complete physical loss
            RULE 12(b)(6) LEGAL STANDARD                            to the Properties, but rather allows for a partial loss to the
                                                                    Properties, which includes the loss of use of the Properties
Federal Rule of Civil Procedure 12(b)(6) authorizes dismissal       due to the Orders restricting usage of the Properties. (Dkt.
of a complaint for “failure to state a claim upon which relief      # 14.) Plaintiffs also argue that it is not COVID-19 within
can be granted.” To survive a Rule 12(b)(6) motion to dismiss,      Plaintiffs’ Properties that caused the loss directly, but rather
a plaintiff must plead “enough facts to state a claim to relief     that it was the Orders that caused the direct physical loss and
                                                                    thus the Virus Exclusion should not apply. (Id.) Plaintiffs also
that is plausible on its face.”   Bell Atl. Corp. v. Twombly,
                                                                    argue that the Orders were issued to protect public health and
550 U.S. 544, 570 (2007). “A claim has facial plausibility
                                                                    welfare, and that Plaintiffs claims thus fall under the Civil
when the plaintiff pleads factual content that allows the court
                                                                    Authority provision within the Policies. (Id.)
to draw the reasonable inference that the defendant is liable
for the misconduct alleged.”       Ashcroft v. Iqbal, 556 U.S.      Based on the parties’ filings, plain language of the Policies in
662, 678 (2009).                                                    question, and argument at the hearing, as much as the Court
                                                                    sympathizes with Plaintiffs’ situation, the Court determines
In analyzing whether to grant a Rule 12(b)(6) motion, a             that the motion to dismiss must be granted for the following
court accepts as true “all well-pleaded facts” and views those      reasons.
facts “in the light most favorable to the plaintiff.” United
States ex rel. Vavra v. Kellogg Brown & Root, Inc., 727
F. 3d 343, 346 (5th Cir. 2013) (citation omitted). A court


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
Diesel Barbershop, LLC v. State Farm Lloyds, Slip Copy (2020)


                                                                    Even so, the Court finds that the line of cases requiring
                                                                    tangible injury to property are more persuasive here and that
              a. Accidental Direct Physical Loss
                                                                    the other cases are distinguishable. See  Dickie Brennan &
This Court is mandated to “honor plain language, reviewing          Co. v. Lexington Ins. Co., 636 F.3d 683, 686 (5th Cir. 2011)
policies as drafted, not revising them as desired.” Pan Am          (affirming summary judgment and holding that there was no
Equities, 959 F.3d at 674. The Court looks at the coverage          coverage under the civil authority provision of the policy
provided by the Policies as a whole in order to determine the       as plaintiffs “failed to demonstrate a nexus between any
plain language. Id. Here, the Policies are explicit that there      prior property damage and the evacuation order” when the
has to be an accidental, direct physical loss to the property       city issued a mandatory evacuation order prior to the arrival
in question. The Court agrees with Plaintiffs that some courts      of a hurricane and plaintiffs allegedly suffered business
have found physical loss even without tangible destruction
                                                                    interruption losses);     United Air Lines, Inc. v. Ins. Co. of
to the covered property. See e.g.,      TRAVCO Ins. Co. v.          State of PA, 439 F.3d 128, 134 (2d Cir. 2006) (determining
Ward, 715 F. Supp. 2d 699, 708 (E.D. Va. 2010), aff'd, 504          that United could not show that its lost earnings resulted from
F. App'x 251 (4th Cir. 2013) (noting that “physical damage          physical damage to its property or from physical damage to
to the property is not necessary, at least where the building       an adjacent property when the government shut down the
in question has been rendered unusable by physical forces”);        airport after the 9/11 terrorist attacks). For instance, unlike
   Murray v. State Farm Fire & Cas. Co., 203 W. Va. 477, 493        Essex Ins. Co., COVID-19 does not produce a noxious odor
(1998) (“ ‘Direct physical loss’ provisions require only that       that makes a business uninhabitable. It appears that within our
a covered property be injured, not destroyed. Direct physical       Circuit, the loss needs to have been a “distinct, demonstrable
loss also may exist in the absence of structural damage to          physical alteration of the property.”       Hartford Ins. Co. of
the insured property.” (citation omitted)). The Court also          Midwest v. Mississippi Valley Gas Co., 181 F. App'x 465, 470
agrees that a virus like COVID-19 is not like a hurricane           (5th Cir. 2006) (“The requirement that the loss be “physical,”
or a hailstorm, but rather more like ammonia, E. coli, and/         given the ordinary definition of that term is widely held to
or carbon monoxide (i.e. cases in which the loss is caused          exclude alleged losses that are intangible or incorporeal, and,
by something invisible to the naked eye), and in such cases,        thereby, to preclude any claim against the property insurer
some courts have found direct physical loss despite the lack        when the insured merely suffers a detrimental economic
of physical damage. See e.g.,       Port Auth. of New York &        impact unaccompanied by a distinct, demonstrable, physical
New Jersey v. Affiliated FM Ins. Co., 311 F.3d 226, 236 (3d         alteration of the property.” (citation omitted)); see also Ross
Cir. 2002) (holding that while mere installation of asbestos        v. Hartford Lloyd Ins. Co., 2019 WL 2929761, at *6–7 (N.D.
was not loss or damage, the presence or imminent threat of          Tex. July 4, 2019) (“direct physical loss” requires “a distinct,
a release of asbestos would “eliminate[ ] or destroy[ ]” the        demonstrable, physical alteration of the property” (citing 10A
function of the structure, thereby making the building “useless     Couch on Ins. § 148:46 (3d ed. 2010)).) Thus, the Court finds
or uninhabitable”); Lambrecht & Assocs., Inc. v. State Farm         that Plaintiffs fail to plead a direct physical loss.
Lloyds, 119 S.W.3d 16, 24–26 (Tex. App. 2003) (noting that
while State Farm argued that the losses were not “physical” as
they were not “tangible,” the court found that under the “direct                       b. The Virus Exclusion
language” of the policy allowed for coverage to “electronic
media and records” and the “data stored on such media” as            *6 Even if the Court had found that the language within the
“such property is capable of sustaining a ‘physical’ loss”);        Policies was ambiguous and/or that Plaintiffs properly plead
                                                                    direct physical loss to the Properties, the Court finds that the
    Essex Ins. Co. v. BloomSouth Flooring Corp., 562 F.3d
                                                                    Virus Exclusion bars Plaintiffs’ claims. The language in the
399, 406 (1st Cir. 2009) (“We are persuaded both that odor
                                                                    lead-in of the Virus Exclusion (also called the anti-concurrent
can constitute physical injury to property ... and also that
                                                                    causation (“ACC”) clause) expressly states that State Farm
allegations that an unwanted odor permeated the building
                                                                    does not insure for a loss regardless of “whether other causes
and resulted in a loss of use of the building are reasonably
                                                                    acted concurrently or in any sequence within the excluded
susceptible to an interpretation that physical injury to property
                                                                    event to produce the loss.” (See Dkt. # 9, Exhs. A-1–A-6.)
has been claimed.”).
                                                                    Here, Plaintiffs allege that the loss of business occurred as a
                                                                    result of the Orders that mandated non-essential businesses to


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
Diesel Barbershop, LLC v. State Farm Lloyds, Slip Copy (2020)


discontinue operations for a set period of time to help staunch    Dkt. # 9, Exhs. A-1–A-6.) Guided by the plain language of
community spread of COVID-19. (Dkts. ## 8, 14.) Plaintiffs         the Policies, the Court finds that Plaintiffs have pleaded that
also assert that the Court should find that the Virus Exclusion    COVID-19 is in fact the reason for the Orders being issued
does not apply because COVID-19 was not present at the             and the underlying cause of Plaintiffs’ alleged losses. While
Properties. (Id.)                                                  the Orders technically forced the Properties to close to protect
                                                                   public health, the Orders only came about sequentially as a
The Court notes that the parties vehemently dispute how to         result of the COVID-19 virus spreading rapidly throughout
read the lead-in language to the Virus Exclusion. Defendant        the community. Thus, it was the presence of COVID-19 in
                                                                   Bexar County and in Texas that was the primary root cause of
cites    Tuepker v. State Farm Fire & Cas. Co., 507 F.3d 346
                                                                   Plaintiffs’ businesses temporarily closing. Furthermore, while
(5th Cir. 2007) in support of the argument that the lead-in
                                                                   the Virus Exclusion could have been even more specifically
language to the Virus Exclusion bars Plaintiffs’ claims and
                                                                   worded, that alone does not make the exclusion “ambiguous.”
that the lead-in language is unambiguous and enforceable.
                                                                   See    In re Katrina Canal Breaches Litig., 495 F.3d 191,
Meanwhile, Plaintiffs cite        Stewart Enterprises, Inc. v.
                                                                   210 (5th Cir. 2007) (“The fact that an exclusion could have
RSUI Indem. Co., 614 F.3d 117 (5th Cir. 2010) in support
                                                                   been worded more explicitly does not necessarily make it
of their assertion that the lead-in language does not exclude
                                                                   ambiguous.”).
coverage here.

                                                                    *7 Thus, the Court finds that the Policies’ ACC clause
The Court finds the facts in Stewart Enterprises
                                                                   excluded coverage for the losses Plaintiffs incurred in
distinguishable from the facts here. There, the ACC clause
was within a policy provided by Lexington Insurance                complying with the Orders. See, e.g.,       JAW The Pointe,
Company and contained different language than the ACC              L.L.C. v. Lexington Ins. Co., 460 S.W.3d 597, 610 (Tex.
                                                                   2015) (“Because the covered wind losses and excluded flood
clause in State Farm's Policies here. See               Stewart
                                                                   losses combined to cause the enforcement of the ordinances
Enterprises, 614 F.3d at 125 (noting in the ACC clause that
                                                                   concurrently or in a sequence, we agree with the court
“this policy does not insure against loss or damage caused
                                                                   of appeals that the policy's anti-concurrent-causation clause
directly or indirectly by any of the excluded perils” as “[s]uch
                                                                   excluded coverage for JAW's losses.”). Thus, even if the
loss or damage is excluded regardless of any other cause
                                                                   Court found direct, physical loss to the Properties, the Virus
or event that contributes concurrently or in any sequence to
                                                                   Exclusion applies and bars Plaintiffs’ claims.
the loss”). In addition, the issue in Stewart Enterprises was
that the insurer was seeking “to use the ACC clause to bar
recovery for damage caused by two included perils.” Id. at
                                                                                  c. The Civil Authority Provision
126 (emphasis added). The Fifth Circuit rightly decided there
that it would be absurd to “read the policy to force Stewart to    In light of the foregoing, the Court also finds that the Civil
prove a windless flood.”     Id. at 127.                           Authority provision within the Policies is not triggered.
                                                                   Plaintiffs’ recovery remains barred due to the unambiguous
But here, the Court can read the Policies objectively and          nature of the events that occurred, causing the Virus Exclusion
without “creating difficult causation determination where          to apply such that Plaintiffs fail to allege a legally cognizable
none otherwise exist.” Id. Like the Fifth Circuit in Tuepker,      “Covered Cause of Loss.” See        Dickie Brennan, 636 F.3d
the Court finds that here, the State Farm ACC clause within        at 686–87 (“[C]ivil authority coverage is intended to apply to
the Policies is unambiguous and enforceable. See Tuepker,          situations where access to an insured's property is prevented
507 F.3d at 356. The Policies expressly state that State Farm      or prohibited by an order of civil authority issued as a direct
does not “insure for such loss regardless of: (a) the cause        result of physical damage to other premises in the proximity
of the excluded event; or (b) other causes of the loss; or (c)     of the insured's property.”).
whether other causes acted concurrently or in any sequence
with the excluded event to produce the loss; or (d) whether
the event occurs suddenly or gradually, involves isolated or
                                                                                          CONCLUSION
widespread damage, arises from natural or external forces,
or occurs as a result of any combination of these[.]” (See


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              6
Diesel Barbershop, LLC v. State Farm Lloyds, Slip Copy (2020)


                                                                              light of this Court's ruling in Brasher v. State Farm
The Court finds merit in Defendant's arguments and
                                                                              Lloyds, 2017 WL 9342367, at *7 (W.D. Tex. Feb.
determines that Plaintiffs’ breach of contract, Texas Insurance
                                                                              2, 2017). (Dkt. # 14.)
Code, 2 and breach of duty of good faith and fair dealing
claims all fail. While there is no doubt that the COVID-19            For the reasons stated above, the Motion to Dismiss (Dkt.
crisis severely affected Plaintiffs’ businesses, State Farm           # 9) is GRANTED. Because allowing Plaintiffs leave to
cannot be held liable to pay business interruption insurance          amend their claims would be futile, the Court DISMISSES
on these claims as there was no direct physical loss, and             Plaintiffs’ claims. The Clerk's office is instructed to ENTER
even if there were direct physical loss, the Virus Exclusion          JUDGMENT and CLOSE THIS CASE.
applies to bar Plaintiffs’ claims. Given the plain language of
the insurance contract between the parties, the Court cannot          IT IS SO ORDERED.
deviate from this finding without in effect re-writing the
Policies in question. That this Court may not do.
                                                                      All Citations

2                                                                     Slip Copy, 2020 WL 4724305
       Plaintiffs expressly seek to drop their allegation
       of misrepresentation pending further discovery in

End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    7
